Citation Nr: 0508512	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-15 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
August 1980.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).

The veteran testified at a hearing before the undersigned in 
San Antonio, Texas, in September 2003.  A transcript of that 
hearing is of record.

The Board remanded the case in September 2004.  

Unfortunately, as will be explained below, this appeal is 
again remanded to the RO via the Appeals Management Center in 
Washington, DC. VA will notify you if further action is 
required on your part.


REMAND

The previous remand explained that in reviewing the claims 
file, the Board noted that the RO rendered its initial 
decision as to the issue in this case in a March 2001 rating 
decision, and that the veteran was notified of that decision 
in April 2001.  The veteran's notice of disagreement with the 
March 2001 rating decision was timely received by VA on April 
9, 2002, and, thereafter, the RO issued him a statement of 
the case in May 2002.  In September 2002, the veteran 
submitted a substantive appeal for the purpose of perfecting 
his appeal to the Board.

The previous remand pointed out that after considering the 
laws and regulations pertaining to what constitutes a timely 
filed substantive appeal (38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.302 (b), 3.303, 3.304, 20.1103 (2004)), the 
Board was of the opinion that there exists a question of 
whether the veteran, in fact, submitted a timely substantive 
appeal as to the issue in this case.  The United States Court 
of Veterans Appeals (Court) has held, however, that the 
Board, while charged with the obligation of assessing its 
jurisdiction with regard to an applicant's claim for VA 
benefits, may not do so at the expense of the procedural 
rights that belong to the claimant, who has had no 
opportunity to present evidence or argument on the 
jurisdictional issue.  Rather, the Court indicated that the 
claimant was owed, at the very least, the opportunity to 
object to adjudication of a jurisdictional issue by the Board 
in the first instance, and that the Board must determine 
whether such adjudication would be prejudicial to the 
claimant.  Marsh v. West, 11 Vet. App 468 (1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Because the Board found that the veteran in this case would 
be prejudiced if the Board were to assess its jurisdiction 
before giving him an opportunity to present evidence as to 
why his substantive appeal should be considered timely, it 
determined that the RO must be permitted to make the initial 
determination as to the timeliness of the veteran's 
substantive appeal.  Thus, the case was remanded in September 
2004 for such action.  Unfortunately, the SSOC issued in 
October 2004 adjudicated only the merits of the claim for an 
increased rating and not the timeliness issue noted by the 
Board.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the claim is remanded to the RO for the 
following action:

The RO should review the claims file for 
the purpose of determining whether the 
veteran submitted a timely substantive 
appeal with regard to the issue set forth 
on the title page.  If the decision is 
adverse to the veteran, the RO should 
provide the veteran and his representative 
with a supplemental statement of the case 
on the issue of timeliness of the appeal 
concerning this claim, and give them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M.E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




